Motion to dispense with the printing of exhibits. Motion granted only to the extent consented to by respondents. The original exhibits shall be submitted on the argument or submission of the appeal. This disposition is without prejudice to the settlement of the case in accordance with the provisions of the Civil Practice Act (§§ 575, 576) and the Rules of Civil Practice (rules 230, 231, 232) and without prejudice to the rights of the parties to urge on such settlement, if so advised, that any of the exhibits are not material to the questions to be raised on the appeal and for that reason should not in any form be part of the record on appeal to this court. The question as to whether the certified copy of a discharge in bankruptcy granted to respondents Caristo and Petillo should be part of the record on appeal should be determined by stipulation of the parties or on settlement of the ease on appeal.
Present — Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ.